DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 5, 7-22 pending.
Claims 2, 9-16 withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, “the black coating is a black lacquer mixed with carbon nanotubes.” It is unclear whether the carbon nanotubes of the preceding limitation are the perpendicular carbon nanotubes recited earlier in claim 1, or a separate set of carbon nanotubes mixed into the lacquer. To wit, it is unclear which group of nanotubes (103) in 
Claim 8 recites “the carbon nanotube layer structure.” This limitation lacks antecedent basis because the limitation it refers to has been cancelled.
Claim 21 recites, “the plurality of second carbon nanotubes.” There is insufficient antecedent basis for this limitation in the claims. 
The above noted indefinite limitations will be examined as best understood in light of the specification and drawings.

The following issues are noted in the withdrawn claims, but are not rejections since the withdrawn claims have not been examined. Treatment of these issues will expedite the allowance of this application once claim 1 is found to be allowable.
Claim 2 is withdrawn, but it noted that in light of the two separate sets of carbon nanotubes recited in claim 1, the claim 2 recitation of “the carbon nanotubes” lacks proper antecedent basis.
Claim 11 is withdrawn, but it is noted that its recitation of “a plurality of carbon nanotubes” creates issues of indefiniteness because this limitation has already been introduced with respect to a different feature.

Specification
The amendments to the specification were received on 5/7/21.  These amendments are accepted.

Drawings
The replacement drawings were received on 5/7/21.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 5/7/21, with respect to the anticipation rejections of claims 1, 5, 7, 8, and 17-18 have been fully considered and are persuasive.  The rejections at issue have been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 7-8, and 17-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881